PER CURIAM.
This interlocutory appeal is from an order dated November 14, 1967, entered subsequent to a summary judgment dated September 5, 1967, which made permanent a previously entered temporary injunction. In granting judgment the trial court had released the principal and surety on the bond which had been filed incident to the injunc*94tion pendente lite. The order here under appeal was one denying motion of the defendant to reinstate the bond. See International Longshoremen’s Ass’n v. Eastern S. S. Lines, Fla.App.1968, 206 So.2d 473.
The contention presented on this interlocutory appeal is also asserted by this appellant by an assignment of error (Rule 3.2(d) FAR, 32 F.S.A.) in the appeal which is pending in this court from the final judgment in the cause. Accordingly, we reserve ruling on this interlocutory appeal in favor of consideration and disposition of the point as raised in appeal No. 67-853 from the final judgment.
It is so ordered.